                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        ADTRADER, INC., et al.,                         Case No.17-cv-07082-BLF (VKD)
                                                         Plaintiffs,
                                   9
                                                                                            ORDER RE NOVEMBER 19, 2018
                                                   v.                                       JOINT DISCOVERY DISPUTE
                                  10
                                                                                            LETTER
                                  11        GOOGLE LLC,
                                                                                            Re: Dkt. No. 97
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff AdTrader, Inc. (“AdTrader”) moves to compel defendant Google LLC (“Google”)

                                  14   to provide additional information in response to AdTrader’s Interrogatories Nos. 7-10, 11 and 13.

                                  15   Dkt. No. 97. Google objects that the information AdTrader seeks is not relevant to any claim or

                                  16   defense. Id. The Court finds this matter suitable for decision without a hearing.

                                  17            Having considered the submissions of the parties, the Court grants in part and denies in

                                  18   part AdTrader’s motion to compel.

                                  19   I.       BACKGROUND
                                  20            Using Google’s Ad Exchange (“AdX”) service, website publishers sell advertising space

                                  21   on their webpages in exchange for a share of the revenue advertisers pay to Google, and

                                  22   advertisers buy space to display their advertising online. Dkt. No. 72 ¶ 1. Intermediary

                                  23   companies may facilitate publishers’ and advertisers’ use of the AdX service. Network Partner

                                  24   Managers (“NPMs”) assist publishers, and advertising agencies assist advertisers. Id. ¶¶ 25-26.

                                  25            AdTrader was both a publisher and an NPM on behalf of other publishers, as well as an

                                  26   advertising agency on behalf of advertisers. Id. ¶¶ 47-49. Google terminated AdTrader’s

                                  27   publisher-side NPM account after notifying AdTrader that all of the advertising impressions on

                                  28   AdTrader’s websites were invalid. Id. ¶ 63. Google allegedly advised AdTrader that it was
                                   1   withholding all revenue associated with those impressions and would refund that revenue to the

                                   2   affected advertisers. In its role as advertising agency on behalf of those affected advertisers,

                                   3   AdTrader says it should have received the refunded revenue, but that Google did not fully refund

                                   4   the revenue. Id. ¶¶ 76-84.

                                   5          AdTrader asserts individual claims as a publisher/NPM for breach of contract, breach of

                                   6   the implied covenant of good faith and fair dealing, intentional interference with contract, and

                                   7   declaratory relief. AdTrader also asserts claims on behalf of a putative class of AdX advertisers.

                                   8   II.    LEGAL STANDARD
                                   9          A party may obtain discovery of any matter that is relevant to a claim or defense and that is

                                  10   “proportional to the needs of case, considering the importance of the issues at stake in the action,

                                  11   the amount in controversy, the parties’ relative access to relevant information, the parties’

                                  12   resources, the importance of the discovery in resolving the issues, and whether the burden or
Northern District of California
 United States District Court




                                  13   expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

                                  14   AdTrader bears the burden to show in the first instance that the information it seeks is relevant to a

                                  15   claim or defense.

                                  16          Here, the case involves both individual claims and putative class claims. The Court

                                  17   understands that the presiding judge has not ordered bifurcation of discovery as between the

                                  18   individual claims and the class claims.

                                  19   III.   DISCUSSION
                                  20          A.      Interrogatories Nos. 7-10
                                  21          Broadly speaking, AdTrader’s Interrogatories Nos. 7-10 are directed to discovery of

                                  22   information regarding Google’s withholding of advertising earnings from any publisher or NPM

                                  23   due to invalid advertising activity, and Google’s alleged failure to refund or credit those withheld

                                  24   earnings to the advertisers who paid for the ads associated with invalid activity. See Dkt. No. 97-

                                  25   1. Although some of the interrogatories refer to other interrogatories that are not part of the record

                                  26   of this dispute,1 the Court infers that the information sought by AdTrader is not limited to

                                  27

                                  28
                                       1
                                        Interrogatories Nos. 7 and 10 refer to Google’s response to Interrogatory No. 6, which is not
                                       before the Court.
                                                                                        2
                                   1   advertisements and earnings associated with AdTrader’s own publisher-side NPM account or its

                                   2   own activities as an advertising agency, but encompasses discovery of activities associated with

                                   3   the putative class or classes. See Dkt. No. 97 at 5.

                                   4           The parties apparently have agreed that in responding to these interrogatories Google will

                                   5   randomly select 150 AdX publishers and 300 advertisers (from each of the three different

                                   6   advertising platforms at issue) for whom it will provide the requested information. Google objects

                                   7   to providing the names and contact information for the sampled publishers and advertisers;

                                   8   AdTrader insists that such information must be produced.

                                   9           As Google correctly observes, this dispute differs from the dispute the Court addressed

                                  10   previously. See Dkt. Nos. 84, 101. Interrogatories Nos. 7-10 seek information beyond the claims

                                  11   asserted by the named plaintiffs, whereas Interrogatory No. 4, at issue in the earlier dispute, sought

                                  12   information limited to advertising earnings withheld from AdTrader only. Google observes that
Northern District of California
 United States District Court




                                  13   the Court has not yet certified a class and that discovery directed to the merits of class member

                                  14   claims is irrelevant to the question of class certification.

                                  15           The Court understands that all of the information sought by AdTrader is maintained by

                                  16   Google in one or more databases. Dkt. No. 99. The databases may be queried to obtain the

                                  17   requested information, and Google does not contend that the process of extracting the requested

                                  18   information is disproportionately burdensome. Dkt. No. 97 at 5. For purposes of this dispute the

                                  19   Court separately considers AdTrader’s requests for publishers’ and advertisers’ names and

                                  20   publishers’ and advertisers’ contact information.

                                  21                   1.      Publisher and Advertiser Names

                                  22           Given the parties’ agreement to produce a sample of responsive information, the Court

                                  23   assumes that the substantive information sought by Interrogatories Nos. 7-10 (as opposed to the

                                  24   identifying information in dispute) is relevant to issues of class certification or other matters

                                  25   subject to pre-certification discovery. If the substantive information is relevant, then the Court

                                  26   must consider whether Google may remove information that uniquely identifies the entities

                                  27   associated with responsive substantive information and replace that information with anonymous

                                  28   identifiers.

                                                                                           3
                                   1          As a general matter, courts disfavor redaction of information from responsive documents

                                   2   solely on grounds that some information contained in the documents is not relevant. See, e.g.,

                                   3   Live Nation Merchandise, Inc. v. Miller, No. 13-cv-03936 CW (NC), 2014 WL 1877912 at *3

                                   4   (N.D. Cal. May 9, 2014) (collecting cases). Google gives five reasons why it nevertheless should

                                   5   be permitted to withhold publishers’ and advertisers’ names associated with information

                                   6   responsive to Interrogatories Nos. 7-10.

                                   7          First, Google argues that AdTrader’s stated desire to test Google’s contentions about the

                                   8   nature and amounts of advertising revenue received and refunds or credits provided is based on an

                                   9   unfounded suspicion that Google’s database records are inaccurate. Second, Google argues that

                                  10   AdTrader does not need to know which entities’ information is produced because Google is

                                  11   “segmenting” the sample by product and any other information about the publishers and

                                  12   advertisers is irrelevant. Third, Google argues that because it wishes to contact each of the
Northern District of California
 United States District Court




                                  13   publishers and advertisers in advance of producing their information to AdTrader, Google will

                                  14   have to devote resources to contacting these entities and responding to their inquiries and this

                                  15   effort will prove unduly burdensome. Fourth, the names of publishers and advertisers cannot be

                                  16   relevant to whether AdTrader has standing to assert a claim under California’s Unfair Competition

                                  17   Law, as the standing issue will be decided on the pleadings. Fifth, Google argues that AdTrader

                                  18   should not be permitted to discover the names of these publishers and advertisers in order to

                                  19   identify new class representatives. See Dkt. No. 97 at 5-6.

                                  20          As Google acknowledges, some of these objections were made in connection with the

                                  21   parties’ earlier dispute. For the reasons stated in the Court’s prior order, Google’s concerns about

                                  22   the burden associated with its desire to contact publishers and advertisers and about AdTrader’s

                                  23   possible efforts to identify new class representatives are not persuasive objections to providing the

                                  24   names of the publishers and advertisers at issue. See Dkt. Nos. 84, 101.

                                  25          With respect to the remainder of Google’s objections, the Court is not persuaded that there

                                  26   are good reasons to anonymize the identities of the publishers and advertisers whose relevant

                                  27   substantive information the parties have already agreed Google will produce, even if the identities

                                  28   of these entities are not relevant for all of the purposes AdTrader identifies in its portion of the
                                                                                          4
                                   1   joint discovery dispute letter. At a minimum, AdTrader should be able to know which publishers

                                   2   and advertisers are associated with the responsive substantive information that Google has already

                                   3   agreed to produce for the purely practical reason that such a production permits AdTrader to

                                   4   understand and analyze the information it receives from the sample, and to understand how the

                                   5   information relates to other information it has developed or discovered in the case. Moreover,

                                   6   there is simply no legitimate reason for Google to specially curate its production to edit out

                                   7   information it considers irrelevant where the underlying substantive information is relevant and

                                   8   responsive.

                                   9          Google does not contend that the entities’ names are confidential. Rather, its primary

                                  10   objection continues to be that AdTrader intends to use the information to contact publishers and

                                  11   advertisers to seek discovery that it should not be permitted to obtain, or that AdTrader will

                                  12   attempt improperly to solicit new class representatives. As Google acknowledges, neither of these
Northern District of California
 United States District Court




                                  13   objected-to efforts by AdTrader is before the Court at this time. The Court will not bar discovery

                                  14   of information that has a legitimate use simply because it may also be used for an improper

                                  15   purpose.

                                  16          Google must produce responsive information for the sampled publishers and advertisers

                                  17   that includes those entities’ names.

                                  18                  2.      Publisher and Advertiser Contact Information
                                  19          AdTrader also seeks contact information for the sampled publishers and advertisers.

                                  20   Google objects to producing contact information for the same reasons it objects to producing the

                                  21   names of the publishers and advertisers.

                                  22          Presumably, AdTrader wishes to have contact information for the sampled publishers and

                                  23   advertisers so that it may contact some or all of them about matters related to the class claims.

                                  24   Here, Google’s argument that Interrogatories 7-10 seek information that is not limited to the

                                  25   claims of the named plaintiffs carries more weight, as discovery from putative class members for

                                  26   purposes of the class claims is more circumscribed than discovery from third parties in connection

                                  27   with the individual claims of the named plaintiffs. See Briseno v. ConAgra Foods, Inc., 844 F.3d

                                  28   1121 (9th Cir. 2017); Hollman v. Experian, No. C11-0180 CW (DMR), 2012 WL 2568202 at *3-5
                                                                                         5
                                   1   (N.D. Cal. July 2, 2012) In addition, unlike the names of the publishers and advertisers, Google

                                   2   is not proposing to manipulate or anonymize data that is otherwise associated with relevant and

                                   3   responsive substantive information. More importantly, AdTrader’s ability to understand and

                                   4   analyze the substantive information Google will produce in response to Interrogatories Nos. 7-10

                                   5   will not be impeded if Google does not also provide the contact information for these publishers

                                   6   and advertisers.

                                   7          It is not clear from the parties’ briefing what information AdTrader ultimately seeks to

                                   8   obtain from the sampled publishers and advertisers and whether that information is discoverable at

                                   9   this time. For this reason, the Court denies without prejudice AdTrader’s motion to compel

                                  10   production of contact information in response to Interrogatories Nos. 7-10, subject to the further

                                  11   discovery management procedures described below.

                                  12          B.      Interrogatories Nos. 11 and 13
Northern District of California
 United States District Court




                                  13          Interrogatory No. 11 asks Google to state, on a quarterly basis, the total revenue it received

                                  14   from publishers and NPMs from January 1, 2013 through July 31, 2018. Interrogatory No. 13

                                  15   asks Google to state, on a quarterly basis, the total revenue it received from advertisers from

                                  16   January 1, 2013 through July 31, 2018. AdTrader says that this information is needed so that its

                                  17   damages expert can develop a model of “the ratio of refunds/credits paid out to advertising

                                  18   revenues received, while measured against historical figures of invalid activity detected through

                                  19   offline analysis.” Dkt. No. 97 at 3-4. Google objects that information concerning total publisher

                                  20   and advertising revenue is not relevant to the claims at issue in the case. Moreover, Google asserts

                                  21   that it will produce information about the total amount of revenue it has withheld from publishers

                                  22   and the total amount of revenue it has refunded or credited to advertisers. Id. at 7.

                                  23          The Court is not convinced that the revenue information AdTrader seeks in Interrogatories

                                  24   Nos. 11 and 13 is relevant to a damages model that will actually represent damages suffered based

                                  25   on the claims asserted in this case. As Google observes, plaintiffs’ claims are directed to the

                                  26   alleged discrepancy between payments Google withheld from publishers based on invalid

                                  27   advertising activity and refunds or credits provided to advertisers whose ads were implicated in

                                  28   that invalid activity. The damages model to which AdTrader refers does not appear designed to
                                                                                         6
                                   1   model damages for that discrepancy; rather, it appears to model damages for possible under-

                                   2   reporting of invalid activity to advertisers, which is not at issue here. Id. at 4 n.3.

                                   3           For these reasons, the Court denies AdTrader’s motion to compel Google’s responses to

                                   4   Interrogatories Nos. 11 and 13.

                                   5   IV.     SUMMARY OF RULINGS
                                   6           The Court grants AdTrader’s motion to compel Google to produce the names of the

                                   7   publishers and advertisers whose information will be produced in response to Interrogatories Nos.

                                   8   7-10. The Court denies, without prejudice, AdTrader’s motion to compel Google to produce

                                   9   contact information for the publishers and advertisers whose information will be produced in

                                  10   response to Interrogatories Nos. 7-10. The Court denies AdTrader’s motion to compel responses

                                  11   to Interrogatories Nos. 11 and 13.

                                  12   V.      DISCOVERY MANAGEMENT
Northern District of California
 United States District Court




                                  13           In recent discovery disputes both parties have raised concerns about communications with

                                  14   and discovery of third parties who are also putative class members. Although the scope of such

                                  15   communications and discovery has not crystallized into a dispute that requires the Court’s

                                  16   attention, the Court believes that proactive management of such matters might benefit the conduct

                                  17   of discovery in this case. Accordingly, the Court will hold a discovery conference on January 15,

                                  18   2019 at 10:00 a.m. At the conference, the parties should be prepared to discuss (1) anticipated

                                  19   communications with putative class members, (2) anticipated discovery of putative class members,

                                  20   and (3) any stipulated or ordered limits on pre-certification discovery (see, e.g., Dkt. No. 55 at 10).

                                  21           IT IS SO ORDERED.

                                  22   Dated: January 3, 2019

                                  23

                                  24
                                                                                                       VIRGINIA K. DEMARCHI
                                  25                                                                   United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                           7
